Citation Nr: 1400645	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-31 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for left hand degenerative joint disease, to include as secondary to the Veteran's service connected left knee degenerative joint disease. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from February 1968 to February 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Waco, Texas, regional office (RO) of the Department of Veterans Affairs (VA).  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge at the RO in May 2013.  A transcript of the hearing is contained in the electronic record (Virtual VA).  

The Board has reviewed the Veteran's electronic record (Virtual VA and VBMS) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has developed arthritis of the left hand due to injuries he sustained during active service.  In the alternative, he has argued that the degenerative changes in his left hand are the result of his service connected degenerative changes of the left knee.  

Service treatment records show that the Veteran sustained injuries to his left hand during service in separate incidents in September 1976 and in February 1977.  The first injury occurred when a ramp fell on his left hand, and the second injury occurred when the left hand was caught between a track and a roller on a tank.  

Current VA treatment records further show that the Veteran has degenerative changes of the second and third metacarpophalangeal joints of the left hand.  This has been confirmed by X-ray study dated June 2008.  The Veteran testified at the May 2013 hearing that he has experienced problems with his hand ever since the in-service injuries.  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83. 

Although the Veteran was afforded a VA examination of his left hand in August 2012, the examiner addressed only the theory of secondary service connection and did not provide an opinion as to whether or not the left hand disability is related to the injuries sustained by the Veteran during service.  Given the evidence of in-service injuries, a current disability, and the Veteran's reports of continuity of symptomatology, the Board finds that the Veteran should be scheduled for an additional VA examination in order to obtain an opinion as to whether or not the current disability of the left hand is directly related to active service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records pertaining to treatment of the Veteran's left hand disability dating from June 2013 and associate them with the evidentiary record.   

2.  After the records requested above have been obtained and associated with the evidentiary record, schedule the Veteran for a VA examination of his right hand disability.  The claims folder must be made available to the examiner for use in the study of this case.  After completion of the record review and examination, the examiner should address the following:

a) Does the Veteran have a current disability of either the left hand or the left wrist?

b) If the answer to (a) is positive, what is the diagnosis or diagnoses?  For each diagnosis of a separate disability, state whether it is as likely as not that the disability is due to active service, to include but not limited to the two injuries noted in service in September 1976 and February 1977.  

c) If the answer to (a) is negative, please differentiate between the findings on the examination and the diagnoses of arthralgia and degenerative joint disease found in the VA treatment records, and explain why those diagnoses are not considered valid.  Furthermore, state whether it is as likely as not that the arthralgia or degenerative joint disease that was previously noted were due to active service.  

All reasons and bases used to reach this decision should be provided in some detail.  The examiner should comment on the significance, if any, of the two in-service injuries, the June 2008 VA X-ray study showing degenerative changes of the second and third metacarpophalangeal joints, and October 2008 reference to a work related injury that was one month old.  If the examiner finds that they are unable to provide any portion of the requested opinions without resort to speculation, the reasons and bases for this opinion should be provided, and any evidence that might enable the opinion to be provided should be identified.  

3.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


